Gmail - --Case ---18 CV----0993 Trombetta v

Case 1°18°cv-00993°RA-SEC Document 98-3 Filed 08/13/20 Page1of1 —°7/20 10:87AM

To Mr. Lutzker and Mr. Seippel,

Plaintiff Annamarie Trombetta submits for the second time the e-mail letter and request to sign the waiver for the
summons.

In addition PLEASE NOTE the attached Operative Complaint .

Kindly contact the Plaintiff as soon as possible with your response and acknowledgement of the waiver for the
summons.

Sincerely,
Annamarie Trombetta August 12, 2020
Tel. (212) 427-5990

en

3 attachments

* February 21, 2020 Operative Amended Complaint.pdf
7023K

2) Will Seipple Waiver for Summons.pdf
164K

=] 2 WorthPointCorporation Waiver for Summons 1.pdf
167K
